PER CURIAM:
Writ granted in part. The court of appeal is ordered to allow relator a reasonable amount of time to supplement his application with the appropriate supporting documentation and to consider his pro se filing on the merits. Cf. State ex rel. Johnson v. Maggio , 440 So.2d 1336, 1337 (La. 1983) (pro se petitioner "is not to be denied access to the courts for review of his case on the merits by the overzealous application of form and pleading requirements or hyper-technical interpretations of court rules.").
GUIDRY, J., would deny.